Case 1:19-cv-20744-UU Document 1 Entered on FLSD Docket 02/26/2019 Page 1 of 14


                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF FLORIDA

  LAURA WIJESINHA, individually and on behalf of                          CLASS ACTION
  all others similarly situated,

        Plaintiff,                                                  JURY TRIAL DEMANDED

  vs.

  SOUTH FLORIDA MGS, LLC d/b/a MASSAGE
  GREEN SPA OF SOUTH FLORIDA,
  a Florida Limited Liability Company,

    Defendant.
  ______________________________________/

                                     CLASS ACTION COMPLAINT

            1.       Plaintiff Laura Wijesinha brings this action against Defendant South Florida MGS,

 LLC, d/b/a Massage Green Spa of South Florida, to secure redress for violations of the Telephone

 Consumer Protection Act (“TCPA”), 47 U.S.C. § 227.

                                        NATURE OF THE ACTION

            2.       This is a putative class action pursuant to the Telephone Consumer Protection Act, 47

 U.S.C. § 227 et seq., (the “TCPA”), arising from Defendant’s knowing and willful violations of the

 TCPA.

            3.       Defendant owns massage and spa locations throughout South Florida. To promote its

 services, Defendant engages in unsolicited telemarketing, harming thousands of consumers in the

 process.

            4.       This case arises from Defendant’s unauthorized text messages transmitted to

 cellular subscribers who never provided Defendant with prior express consent.
Case 1:19-cv-20744-UU Document 1 Entered on FLSD Docket 02/26/2019 Page 2 of 14


         5.      As a result of its conduct, Defendant caused thousands of text messages to be sent to the

 cellular telephones of Plaintiff and Class Members who either never provided Defendant with consent

 to contact them.

         6.      Defendant caused Plaintiff and Class Members injuries, including invasion of their

 privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion.

         7.      Through this action, Plaintiff seeks injunctive relief to halt Defendant’s illegal conduct.

 Plaintiff also seeks statutory damages on behalf of herself and Class Members, as defined below, and

 any other available legal or equitable remedies resulting from the illegal actions of Defendants.

                                    JURISDICTION AND VENUE

         8.      Jurisdiction is proper under 28 U.S.C. § 1331 because Plaintiff alleges violations of a

 federal statute. Jurisdiction is also proper under 28 U.S.C. § 1332(d)(2) because Plaintiff is a member

 of the putative classes which consist of at least 100 members and he and Defendant are citizens of

 different states. Plaintiff seeks up to $1,500.00 (one-thousand-five-hundred dollars) in damages for each

 call, in violation of the TCPA, which, when aggregated among a proposed class numbering in the tens

 of thousands, or more, exceeds the $5,000,000.00 (five-million dollars) threshold for federal court

 jurisdiction under the Class Action Fairness Act (“CAFA”), exclusive of interest and costs. Further,

 none of the exceptions under 1332 apply to this claim. Therefore, both the elements of diversity

 jurisdiction and CAFA jurisdiction are present.

         9.      Venue is proper in the United States District Court for the Southern District of Florida

 pursuant to 28 U.S.C. § 1391(b) and (c) because Defendant is deemed to reside in any judicial district

 in which it is subject to the court’s personal jurisdiction, and because Defendant provides and markets

 its services within this district thereby establishing sufficient contacts to subject it to personal

 jurisdiction. Further, Defendant’s tortious conduct against Plaintiff occurred within the State of Florida

 and, on information and belief, Defendant has sent the same text messages complained of by Plaintiff
Case 1:19-cv-20744-UU Document 1 Entered on FLSD Docket 02/26/2019 Page 3 of 14


 to other individuals within this judicial district, such that some of Defendant’s acts in making such calls

 have occurred within this district, subjecting Defendant to jurisdiction in the State of Florida.

                                                PARTIES

         10.     Plaintiff is a natural person who, at all times relevant to this action, was domiciled and

 resided in Miami-Dade County, FL and was a citizen of the State of Florida.

         11.     Defendant is a Florida limited liability company whose principal office is located at

 4401 S. Flamingo Rd. Suite 104 Davie, FL 33330. Defendant directs, markets, and provides its business

 activities throughout the State of Florida.

                                               THE TCPA

         12.     Congress enacted the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq.

 (“TCPA”), in response to a growing number of consumer complaints regarding certain

 telemarketing practices.

         13.     Consistent with its purpose, the TCPA regulates, among other things, the use of

 prerecorded messages and use of text or “SMS” messaging. The TCPA was designed to prevent

 calls like the ones described within this complaint and to protect of the privacy of citizens.

 “Voluminous consumer complaints about abuses of telephone technology…prompted Congress to

 pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).

         14.     By enacting the TCPA, Congress made particular and specific findings that

 “[t]echnologies that might allow consumers to avoid receiving such calls are not universally

 available, are costly, are unlikely to be enforced, or place an inordinate burden on the consumer.”

 TCPA, Pub.L. No. 102-243. § 7.

         15.     To effectuate such findings, Congress found that, except in “emergency situations”

 or where the receiving party consents to such calls, “[b]anning…automated or prerecorded

 telephone calls…is the only effective means of protecting telephone consumers from this nuisance

 and privacy invasion.” Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC,
Case 1:19-cv-20744-UU Document 1 Entered on FLSD Docket 02/26/2019 Page 4 of 14


 2012 WL 3292838 at* 4 (N.D. Ill. Aug. 10, 2012)(citing Congressional findings on TCPA’s

 purpose); Lardner v. Diversified Consultants Inc., 17 F.Supp.3d 1215 (S.D. Fla. 2014)(Same).

         16.     47 U.S.C. § 227(b) proscribes telemarketing activities utilizing automated

 equipment. 47 U.S.C. § 227(c) proscribes telemarketing activities related to privacy rights not

 limited to the use of automated equipment. 47 U.S.C. § 227(c) instructed the Commission to create

 and implement rules and regulations effectuating congressional purposes. Those rules and

 regulations are found at 47 C.F.R. § 64.1200.

         17.     Thus, the TCPA contains two separate causes of action relevant to phone calls

 and/or text messages – those found in 47 U.S.C. § 227(b) and those found in 227(c).

         18.     Concerning the 227(b) cause of action, the TCPA prohibits: (1) any person from calling

 a cellular telephone number; (2) using an automatic telephone dialing system; (3) without the recipient’s

 prior express consent. 47 U.S.C. § 227(b)(1)(A).

         19.     The TCPA defines an “automatic telephone dialing system” (“ATDS”) as “equipment

 that has the capacity - (A) to store or produce telephone numbers to be called, using a random or

 sequential number generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).

         20.     In an action under the TCPA, a plaintiff must only show that the defendant “called a

 number assigned to a cellular telephone service using an automatic dialing system or prerecorded

 voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755

 F.3d 1265 (11th Cir. 2014).

         21.     The Federal Communications Commission (“FCC”) is empowered to issue rules and

 regulations implementing the TCPA. According to the FCC’s findings, calls in violation of the TCPA

 are prohibited because, as Congress found, automated or prerecorded telephone calls are a greater

 nuisance and invasion of privacy than live solicitation calls, and such calls can be costly and

 inconvenient. The FCC also recognized that wireless customers are charged for incoming calls whether

 they pay in advance or after the minutes are used. Rules and Regulations Implementing the Telephone
Case 1:19-cv-20744-UU Document 1 Entered on FLSD Docket 02/26/2019 Page 5 of 14


 Consumer Protection Act of 1991, CG Docket No. 02-278, Report and Order, 18 FCC Rcd 14014

 (2003).

           22.   In 2012, the FCC issued an order tightening the restrictions for automated telemarketing

 calls, requiring “prior express written consent” for such calls to wireless numbers. See In the Matter of

 Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1838 ¶ 20

 (Feb. 15, 2012) (emphasis supplied).

           23.   To obtain express written consent for telemarketing calls, a defendant must establish

 that it secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear and conspicuous

 disclosure’ of the consequences of providing the requested consent….and having received this

 information, agrees unambiguously to receive such calls at a telephone number the [plaintiff]

 designates.” In re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R.

 1830, 1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).

           24.   The TCPA regulations promulgated by the FCC define “telemarketing” as “the

 initiation of a telephone call or message for the purpose of encouraging the purchase or rental of, or

 investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12). In determining whether a

 communication constitutes telemarketing, a court must evaluate the ultimate purpose of the

 communication. See Golan v. Veritas Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).

           25.   “Neither the TCPA nor its implementing regulations ‘require an explicit mention of a

 good, product, or service’ where the implication of an improper purpose is ‘clear from the context.’”

 Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012)).

           26.   “‘Telemarketing’ occurs when the context of a call indicates that it was initiated and

 transmitted to a person for the purpose of promoting property, goods, or services.” Golan, 788 F.3d at

 820 (citing 47 C.F.R. § 64.1200(a)(2)(iii); 47 C.F.R. § 64.1200(f)(12); In re Rules and Regulations

 Implementing the Telephone Consumer Protection Act of 1991, 18 F.C.C. Rcd at 14098 ¶ 141, 2003

 WL 21517853, at *49).
Case 1:19-cv-20744-UU Document 1 Entered on FLSD Docket 02/26/2019 Page 6 of 14


           27.   The FCC has explained that calls motivated in part by the intent to sell property, goods,

 or services are considered telemarketing under the TCPA.            See In re Rules and Regulations

 Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶¶ 139-142 (2003).

 This is true whether call recipients are encouraged to purchase, rent, or invest in property, goods, or

 services during the call or in the future. Id.

           28.   In other words, offers “that are part of an overall marketing campaign to sell

 property, goods, or services constitute” telemarketing under the TCPA. See In re Rules and

 Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶ 136

 (2003).

           29.   If a call is not deemed telemarketing, a defendant must nevertheless demonstrate that it

 obtained the plaintiff’s prior express consent. See In the Matter of Rules and Regulaions Implementing

 the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7991-92 (2015) (requiring express consent

 “for non-telemarketing and non-advertising calls”).

           30.   Further, the FCC has issued rulings and clarified that consumers are entitled to the same

 consent-based protections for text messages as they are for calls to wireless numbers. See Satterfield v.

 Simon & Schuster, Inc., 569 F.3d 946, 952 (9th Cir. 2009) (The FCC has determined that a text message

 falls within the meaning of “to make any call” in 47 U.S.C. § 227(b)(1)(A)); Toney v. Quality Res., Inc.,

 2014 WL 6757978, at *3 (N.D. Ill. Dec. 1, 2014) (Defendant bears the burden of showing that it

 obtained Plaintiff's prior express consent before sending him the text message). (emphasis added).

           31.   As recently held by the United States Court of Appeals for the Ninth Circuit:

 “Unsolicited telemarketing phone calls or text messages, by their nature, invade the privacy and disturb

 the solitude of their recipients. A plaintiff alleging a violation under the TCPA ‘need not allege any

 additional harm beyond the one Congress has identified.’” Van Patten v. Vertical Fitness Grp., No.

 14-55980, 2017 U.S. App. LEXIS 1591, at *12 (9th Cir. May 4, 2016) (quoting Spokeo, Inc. v.

 Robins, 136 S. Ct. 1540, 1549 (2016) (emphasis original)).
Case 1:19-cv-20744-UU Document 1 Entered on FLSD Docket 02/26/2019 Page 7 of 14


                                                      FACTS

         32.      On February 12, 2019, Defendant sent the following telemarketing text messages to

 Plaintiff’s cellular telephone number ending in 2790 (the “2790 Number”):




         33.      Defendant’s text messages were transmitted to Plaintiff’s cellular telephone, and within

 the time frame relevant to this action.

         34.      The link included in the text message led to a website operated by “Massage Green Spa

 of South Florida.”1

         35.      The webpage advertises “Valentine’s Day Specials” and promotes Defendants spa

 products. 2

         36.      Under the website’s location tab are listed locations in Davie, Pembroke Pines, South

 Kendall, and Pinecrest.3




 1
   See https://www.massagegreenspasfl.com/gift-pinecrest (last visited February 26, 2019).
 2
   Id.
 3
   See https://www.massagegreenspasfl.com/locations (last visited February 26, 2019).
Case 1:19-cv-20744-UU Document 1 Entered on FLSD Docket 02/26/2019 Page 8 of 14


         37.     Defendant’s text messages constitute telemarketing because they encouraged the future

 purchase or investment in property, goods, or services, i.e., selling Plaintiff a vehicle or refinancing for

 her current vehicle. 47 C.F.R. § 64.1200(f)(1).

         38.     Plaintiff received the subject texts within this judicial district and, therefore, Defendant’s

 violation of the TCPA occurred within this district. Upon information and belief, Defendant caused

 other text messages to be sent to individuals residing within this judicial district.

         39.     At no point in time did Plaintiff provide Defendant with her express written consent to

 be contacted using an ATDS.

         40.     Plaintiff is the subscriber and sole user of the 2790 Number, and is financially

 responsible for phone service to the 2790 Number.

         41.     The impersonal and generic nature of Defendant’s text message demonstrates that

 Defendant utilized an ATDS in transmitting the messages. See Jenkins v. LL Atlanta, LLC, No. 1:14-

 cv-2791-WSD, 2016 U.S. Dist. LEXIS 30051, at *11 (N.D. Ga. Mar. 9, 2016) (“These assertions,

 combined with the generic, impersonal nature of the text message advertisements and the use of a short

 code, support an inference that the text messages were sent using an ATDS.”) (citing Legg v. Voice

 Media Grp., Inc., 20 F. Supp. 3d 1370, 1354 (S.D. Fla. 2014) (plaintiff alleged facts sufficient to infer

 text messages were sent using ATDS; use of a short code and volume of mass messaging alleged would

 be impractical without use of an ATDS); Kramer v. Autobytel, Inc., 759 F. Supp. 2d 1165, 1171 (N.D.

 Cal. 2010) (finding it "plausible" that defendants used an ATDS where messages were advertisements

 written in an impersonal manner and sent from short code); Hickey v. Voxernet LLC, 887 F. Supp. 2d

 1125, 1130; Robbins v. Coca-Cola Co., No. 13-CV-132-IEG NLS, 2013 U.S. Dist. LEXIS 72725, 2013

 WL 2252646, at *3 (S.D. Cal. May 22, 2013) (observing that mass messaging would be impracticable

 without use of an ATDS)).

         42.     Further, the text message includes an “opt-out” feature which is indicative of an ATDS.
Case 1:19-cv-20744-UU Document 1 Entered on FLSD Docket 02/26/2019 Page 9 of 14


         43.     The text messages originated from telephone number 201-762-8081, a number which

 upon information and belief is owned and operated by Defendant.

         44.     The number used by Defendant is known as a “long code,” a standard 10-digit phone

 number that enabled Defendant to send SMS text messages en masse, while deceiving recipients into

 believing that the message was personalized and sent from a telephone number operated by an

 individual.

         45.     Long codes work as follows: Private companies known as SMS gateway providers

 have contractual arrangements with mobile carriers to transmit two-way SMS traffic. These SMS

 gateway providers send and receive SMS traffic to and from the mobile phone networks' SMS centers,

 which are responsible for relaying those messages to the intended mobile phone. This allows for the

 transmission of a large number of SMS messages to and from a long code.

         46.     Specifically, the text message does not identify the intended recipient by name nor

 provide any identifiable characteristic of the intended recipient. Instead the text message is drafted

 so that it can be sent out en masse without variation.

         47.     Further, upon information and belief, Defendant utilized a combination of hardware and

 software systems to send the text messages at issue in this case. The systems utilized by Defendant

 have the capacity to store telephone numbers using a random or sequential generator, and to dial such

 numbers without human intervention.

         48.     Defendant’s unsolicited text messages caused Plaintiff actual harm, including invasion

 of her privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion. Defendant’s

 text messages also inconvenienced Plaintiff and caused disruption to her daily life.

         49.     Through this conduct, Defendant contacted Plaintiffs on Plaintiffs’ cellular telephone

 regarding an unsolicited service via an “automatic telephone dialing system” (“ATDS”) as defined by

 47 U.S.C. § 227(a)(1) and prohibited by 47 U.S.C. § 227(b)(1)(A).
Case 1:19-cv-20744-UU Document 1 Entered on FLSD Docket 02/26/2019 Page 10 of 14


          50.     The telephone numbers Defendant called were assigned to a “cellular telephone service”

  under 47 U.S.C. § 227(b)(1)(A)(iii).

          51.     Defendant is a seller because it is a person or entity on whose behalf telephone messages

  were initiated to encourage consumers to engage, purchase or transact in Defendant’s goods and

  services. 47 C.F.R. § 64.1200(f)(9).

                                         CLASS ALLEGATIONS

          PROPOSED CLASSES

          52.     Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf of

  himself and all others similarly situated.

          53.     Plaintiff brings this case on behalf of a Classes defined as follows:

                       All persons who from four years prior to the filing of this
                       action until the date of a certification Order (1) were sent a
                       text message to their cellular phone number by Defendant
                       or its agent(s), (2) using the same equipment used to send
                       the text messages to Plaintiff, (3) for the purpose of
                       advertising Defendant’s goods or services, (4) without their
                       prior express written consent or with the same purported
                       consent Defendant claims to have obtained from Plaintiff,
                       if any.


          54.     Defendant and its employees or agents are excluded from the Classes. Plaintiff does not

  know the number of members in the Classes but believes the members of the Classes number in the

  several thousands, if not more.

             NUMEROSITY

          55.     Upon information and belief, Defendant has placed automated and/or prerecorded calls

  to cellular telephone numbers belonging to thousands of consumers throughout the United States

  without their prior express consent. The members of the Classes, therefore, are believed to be so

  numerous that joinder of all members is impracticable.
Case 1:19-cv-20744-UU Document 1 Entered on FLSD Docket 02/26/2019 Page 11 of 14


          56.     The exact number and identities of the members of the Classes are unknown at this time

  and can only be ascertained through discovery. Identification of the members of the Classes is a matter

  capable of ministerial determination from Defendant’s call records.

           COMMON QUESTIONS OF LAW AND FACT

          57.     There are numerous questions of law and fact common to the Classes which

  predominate over any questions affecting only individual members of the Classes. Among the questions

  of law and fact common to the various Classes are:

                       (1) Whether Defendant made non-emergency calls to Plaintiff’s and Class

                           members’ cellular telephones using an ATDS;

                       (2) Whether Defendant can meet its burden of showing that it obtained prior

                           express written consent to make such calls;

                       (3) Whether Defendant’s conduct was knowing and willful;

                       (4) Whether Defendant is liable for damages, and the amount of such damages; and

                       (5) Whether Defendant should be enjoined from such conduct in the future.

          58.     The common questions in this case subject to common answers. If Plaintiff’s claim that

  Defendant routinely transmits text messages to telephone numbers assigned to cellular telephone

  services is accurate, Plaintiff and the members of the Classes will have identical claims capable of being

  efficiently adjudicated and administered in this case.

                TYPICALITY

          59.     Plaintiff’s claims are typical of the claims of the members of the Classes, as they are

  all based on the same factual and legal theories.

                PROTECTING THE INTERESTS OF THE CLASS MEMBERS

          60.     Plaintiff is a representative who will fully and adequately assert and protect the interests

  of the Classes and has retained competent counsel. Accordingly, Plaintiff is an adequate representative

  and will fairly and adequately protect the interests of the Classes.
Case 1:19-cv-20744-UU Document 1 Entered on FLSD Docket 02/26/2019 Page 12 of 14


                  PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE

            61.     A class action is superior to all other available methods for the fair and efficient

  adjudication of this lawsuit, because individual litigation of the claims of all members of the Class is

  economically unfeasible and procedurally impracticable. While the aggregate damages sustained by the

  Class are in the millions of dollars, the individual damages incurred by each member of the Class

  resulting from Defendant’s wrongful conduct are too small to warrant the expense of individual

  lawsuits. The likelihood of individual Class members prosecuting their own separate claims is remote,

  and, even if every member of the Class could afford individual litigation, the court system would be

  unduly burdened by individual litigation of such cases.

            62.     The prosecution of separate actions by members of the Class would create a risk of

  establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For example,

  one court might enjoin Defendant from performing the challenged acts, whereas another may not.

  Additionally, individual actions may be dispositive of the interests of the Class, although certain class

  members are not parties to such actions.

                                                COUNT I
                               Violations of the TCPA, 47 U.S.C. § 227(b)
                                 (On Behalf of Plaintiff and the Class)

            63.     Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth

  herein.

            64.     It is a violation of the TCPA to make “any call (other than a call made for

  emergency purposes or made with the prior express consent of the called party) using any

  automatic telephone dialing system … to any telephone number assigned to a … cellular telephone

  service ….” 47 U.S.C. § 227(b)(1)(A)(iii).

            65.     Defendant – or third parties directed by Defendant – used equipment having the

  capacity to dial numbers without human intervention to make non-emergency telephone calls to

  the cellular telephones of Plaintiff and the other members of the Class defined below.
Case 1:19-cv-20744-UU Document 1 Entered on FLSD Docket 02/26/2019 Page 13 of 14


          66.      These calls were made without regard to whether or not Defendant had first

  obtained express permission from the called party to make such calls. In fact, Defendant did not

  have prior express consent to call the cell phones of Plaintiff and the other members of the putative

  Class as prior express consent was either never obtained or was revoked at the time Defendant’s

  calls were made.

          67.      Defendant has, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by using an

  automatic telephone dialing system to make non-emergency telephone calls to the cell phones of

  Plaintiff and the other members of the putative Class without their prior express written consent.

          68.      Defendant knew that it did not have prior express consent to make these calls, and

  knew or should have known that it was using equipment that at constituted an automatic telephone

  dialing system. The violations were therefore willful or knowing.

          69.      As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,

  Plaintiff and the other members of the putative Class were harmed and are each entitled to a

  minimum of $500.00 in damages for each violation. Plaintiff and the class are also entitled to an

  injunction against future calls. Id.

          WHEREFORE, Plaintiff Laura Wijesinha, on behalf of herself and the other members of

  the Class, prays for the following relief:

                a. A declaration that Defendant’s practices described herein violate the Telephone

                   Consumer Protection Act, 47 U.S.C. § 227;

                a. An injunction prohibiting Defendant from using an automatic telephone dialing

                   system to text message telephone numbers assigned to cellular telephones without

                   the prior express permission of the called party;

                c. An award of actual and statutory damages; and

                d. Such further and other relief the Court deems reasonable and just.

                                            JURY DEMAND
Case 1:19-cv-20744-UU Document 1 Entered on FLSD Docket 02/26/2019 Page 14 of 14


             Plaintiff and Members of the Classes hereby demand a trial by jury.

                               DOCUMENT PRESERVATION DEMAND

            Plaintiff demands that Defendant take affirmative steps to preserve all records, lists, electronic

  databases or other itemization of telephone numbers associated with Defendant and the calls as alleged

  herein.


   Dated: February 26, 2019



                                                           Respectfully submitted,


                                                           IJH Law

                                                           /s/ Ignacio J. Hiraldo____________
                                                           Ignacio J. Hiraldo
                                                           Florida Bar No. 0056031
                                                           1200 Brickell Ave Suite 1950
                                                           Miami, FL 33131
                                                           Email: ijhiraldo@ijhlaw.com
                                                           Telephone: 786.496.4469
                                                           Counsel for Plaintiff

                                                           HIRALDO P.A.

                                                           Manuel S. Hiraldo
                                                           Florida Bar No. 030380
                                                           401 E. Las Olas Boulevard
                                                           Suite 1400
                                                           Ft. Lauderdale, Florida 33301
                                                           Email: mhiraldo@hiraldolaw.com
                                                           Telephone: 954.400.4713
                                                           Counsel for Plaintiff
